              Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 1 of 9



 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6

 7   JOSHUA LEE REDDING,

 8                                Plaintiff,                CASE NO. 2:18-cv-01536-BAT

             v.                                             PRETRIAL ORDER
 9

10   CORRECTIONAL OFFICER GRIFITH,

11                                Defendant.

12                                             I. JURISDICTION
13          Plaintiff alleges that Defendant, by using excessive force, violated Plaintiff’s

14   constitutional rights guaranteed by the Fourteenth Amendment. Accordingly, jurisdiction is

15   proper in this Court. See, U.S.C. § 1331, which grants original jurisdiction of all civil actions

16   arising under the Constitution, laws, or treaties of the United States.

17                                     II. CLAIMS AND DEFENSES

18   A.     Plaintiff’s Claims:

19          Defendant used excessive force against Plaintiff and violated his Fourteenth
            Amendment rights.
20
     B.     Defendant’s Affirmative Defenses:
21
             (i)    Plaintiff has failed to state a claim upon which relief can be granted;
22
            (ii)    Plaintiff has failed to state a claim upon which relief may be granted
23                  pursuant to 42 U.S.C. § 1983;




     PRETRIAL ORDER - 1
               Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 2 of 9



 1           (iii)   Plaintiff’s damages and/or injuries were proximately cause or contributed
                     to by Plaintiff;
 2
             (iv)    Defendant is entitled to qualified immunity;
 3
             (v)     Defendant acted in good faith performance of his duties;
 4
             (vi)    Defendant exercised reasonable exercise of judgment;
 5
             (vii)   Plaintiff failed to mitigate his damages;
 6
             (viii) Plaintiff cannot show proximate cause; and
 7
             (ix)    Defendant’s actions furthered legitimate penological goals.
 8
                                          III. ADMITTED FACTS
 9
             1.      At approximately 11:11 p.m. on August 29, 2018, Plaintiff Joshua Lee Redding
10
     was booked into the Snohomish County Jail (the "Jail") on charges of making a false or
11
     misleading statement to a public servant; possession of drug paraphernalia; criminal trespass in
12
     the second degree; and violating the terms of his community custody arising from his conviction
13
     for failing to register as a sex offender.
14
             2.      As part of the booking process, Mr. Redding gave a urinalysis sample, which
15
     tested positive for methamphetamines. Mr. Redding admits he used methamphetamines just
16
     before his arrest.
17
             3.      On August 30, 2018, Defendant Deputy Griffith was working in the Booking Unit
18
     of the Jail. The parties agree that at approximately 2: 15 p.m., Deputy Griffith began to transport
19
     Mr. Redding to 4 North, a maximum security module within the Jail, for housing.
20
             4.      Deputy Griffith placed Mr. Redding in handcuffs with his hands cuffed behind his
21
     back in compliance with the standard procedure for transporting inmates to maximum security
22
     modules at the Jail. The parties agree Deputy Griffith forgot to double-lock the handcuffs using a
23




     PRETRIAL ORDER - 2
                  Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 3 of 9



 1   handcuff key, a process that deputies at the Jail use to prevent the handcuffs from cinching up on

 2   an inmate’s wrists.

 3           5.       Once Deputy Griffith handcuffed Mr. Redding behind his back, Deputy Griffith

 4   began walking Mr. Redding out of the Booking Unit by placing his hand on Mr. Redding’s arm.

 5   While the parties dispute much of what occurred during the transport, Mr. Redding admits

 6   threatening Deputy Griffith by stating, "Wait until I come find you, when I get out I am going to

 7   come find your ass."

 8           6.       The parties do not dispute that Mr. Redding was taken to the ground in the

 9   hallway just prior to entering the sky bridge between the old and new Jail buildings. The hallway

10   in which Mr. Redding was escorted to the ground is located near the entrance to the

11   Classification Office.

12           7.       The parties agree that after Mr. Redding was taken to the ground, other deputies

13   arrived and applied leg restraints to Mr. Redding. The parties agree Mr. Redding was

14   subsequently transported to the maximum security module and that Deputy Griffith loosened Mr.

15   Redding’s handcuffs once they arrived in that module. The parties agree Mr. Redding was

16   examined by a Jail nurse shortly thereafter.

17           8.       The parties agree that on September 3, 2018, Mr. Redding sent a kite to Deputy

18   Griffith stating:

19           My Appologies [sic] to you sir. I meant nothing by what I said, and I am sure I
             will have no further or future complications or problems with you or any staff. I
20           just was half asleep after being up for a week and wasn't used to or ready for that
             kind of control of my body. I am a man of peace. (Just want to Clear the Air)
21           [smiling face] -Nothing Personal –

22
             //
23
             //



     PRETRIAL ORDER - 3
              Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 4 of 9



 1          9.      The parties agree that on September 21, 2018, Mr. Redding wrote in another kite:

 2          "I get it, I messed up when I first got here, I still had meth in my system. I'm clean
            now stable on meds [sic] and realize what I did wrong. I will not make the
 3          mistake again."

 4                                          IV. ISSUE OF LAW

 5          Was Deputy Griffith’s use of force in taking Mr. Redding to the ground
            objectively reasonable?1
 6
                                        V. EXPERT WITNESSES
 7
     A.     Plaintiff:
 8
            Plaintiff does not intend to call an expert witness at trial.
 9
     B.     Defendant:
10
            Patrick N. Bays, D.O.
            c/o Jura Physicians
11
            140 4th Avenue N
            Suite 170
12
            Seattle, Washington 98109
13
            Dr. Bays will testify as to Mr. Redding’s pre-existing condition and that, on a more
14
     probable than not basis, that the orthopedic injuries Mr. Redding attributes to the alleged
15
     excessive force were not caused by the incident.
16
                                        VI. OTHER WITNESSES
17   A.     On behalf of Plaintiff:
18
            Joshua Lee Redding
19          c/o Stafford Creek Corrections Center 191
            Constantine Way
20          Aberdeen, WA 98520

21
     1
      Plaintiff lists several additional questions, i.e., whether his actions warranted excessive force;
22
     whether Defendant’s failure to double-lock the handcuffs caused him pain; and whether it was
     excessive force to push his head between his knees and force his shoulders back. However, these
23
     questions are subsumed within the excessive force analysis, which takes all these circumstances
     into account.


     PRETRIAL ORDER - 4
                 Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 5 of 9



 1          Mr. Redding will testify as to the events of the use of force incident between himself and

 2   Deputy Griffith on August 30, 2018.

 3   B.     On behalf of Defendant:

 4          1.       Deputy Scott Griffith
                     c/o Snohomish County Prosecuting Attorney 's Office
 5                   3000 Rockefeller Ave, MS 504
                     Everett, WA 98201
 6
            Deputy Griffith will testify as to the events of the use of force incident between himself
 7
     and Mr. Redding on August 30, 2018.
 8
            2.       Classification Specialist Charles Mitchell
 9                   c/o Snohomish County Prosecuting Attorney's Office
                     3000 Rockefeller Ave, MS 504
10                   Everett, WA 98201

11          Classification Specialist Mitchell will testify as to the events of the use of force incident

12   he saw and heard between Deputy Griffith and Mr. Redding on August 30, 2018.

13          3.       Advanced Registered Nurse Practitioner Dan Miller
                     c/o Snohomish County Prosecuting Attorney's Office
14                   3000 Rockefeller Ave, MS 504
                     Everett, WA 98201
15
            ARNP Miller will testify as to the treatment Mr. Redding received at the Snohomish
16
     County Jail in the weeks and months following the use of force incident on August 30, 2018.
17
            4.        Donna Miles, LPN
18                   c/o Snohomish County Prosecuting Attorney's Office
                     3000 Rockefeller Ave, MS 504
19                   Everett, WA 98201

20          Nurse Miles will testify as to the treatment Mr. Redding received at the Snohomish

21   County Jail immediately following the use of force incident on August 30, 2018.

22          //

23          //




     PRETRIAL ORDER - 5
               Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 6 of 9



 1          5.       Deputy Holly Craig
                     c/o Snohomish County Prosecuting Attorney's Office
 2                   3000 Rockefeller Ave, MS 504
                     Everett, WA 98201
 3
            Deputy Craig will testify as to the events of the use of force incident between Deputy
 4
     Griffith and Mr. Redding in which she assisted Deputy Griffith in restraining Mr. Redding on
 5
     August 30, 2018.
 6
                                             VII. EXHIBITS
 7
                                            Plaintiff’s Exhibits
 8     Ex. #          Description         Authenticity Admissibility      Objection      Admitted
 9     #1        Patrick N. Bays, D.O.,   Stipulated    Stipulated      N/A              Y
                 Expert Report
10     #2        Snohomish County         Stipulated    Stipulated      N/A              Y
                 Sheriff’s Office
11               Serious Incident
                 Violation Report
12

13
                                           Defendant’s Exhibits
14     Ex. #          Description         Authenticity Admissibility      Objection      Admitted

15     #3        Joshua Redding’s Kite    Stipulated    Disputed        No specific     Y
                 apologizing to                                         basis indicated
16               Corrections Deputy
                 Griffith
17     #4        Joshua Redding’s Kite    Stipulated    Disputed        No specific     Y
                 acknowledging                                          basis indicated
18               behavior during
                 transport
19
       #5        Joshua Redding’s         Stipulated    Stipulated      N/A              Y
20               Inmate Grievance
                 Form
21     #6        Everett Bone & Joint     Stipulated    Stipulated      N/A              Y
                 medical records
22
       #7        DOC Medical Record       Stipulated    Stipulated      N/A              Y
                 detailing chronic
23
                 shoulder dislocation



     PRETRIAL ORDER - 6
                 Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 7 of 9



 1        #8         Providence Regional      Stipulated      Stipulated      N/A             Y
                     Medical Record noting
 2                   multiple shoulder
                     dislocations
 3
          #9         Snohomish County Jail Stipulated         Stipulated      N/A             Y
                     CorEMR patient
 4
                     medical history for
                     Joshua Redding
 5
          #10        Snohomish County Jail Stipulated         Stipulated      N/A             Y
 6                   Cor EMR patient
                     medical history for
 7                   Joshua Redding
          #11        Radiology Report         Stipulated      Disputed        Relevance       Ruling
 8
                     demonstrating no                                         Fed. R. Evid.   deferred
                     fracture and no                                          402
 9
                     dislocation
10

11                                         VIII. MOTIONS IN LIMINE

12   A          Stipulated Motions in Limine:

13              The parties have stipulated to, and the Court GRANTS the following motions in limine;

14   all reference to the following shall be excluded:

15              1.       Medical opinions by Plaintiff;

                2.       Untimely or undisclosed witnesses or exhibits;
16
                3.       Reference to any theory of liability not previously pled;
17
                4.       Reference to what Plaintiff will do with money received as damages; and
18
                5.       Settlement offers or proposals; and settlements in other cases.
19
     B.         Contested Motions in Limine:
20
                1.       Plaintiff requests that the Court provide him an attorney.
21
                The Court previously denied three requests by Plaintiff for the appointment of counsel
22
     because Plaintiff has failed to show exceptional circumstances justifying appointment of counsel
23
     (his indigency and lack of legal training are not exceptional circumstances). See, e.g., Dkt. 109.



     PRETRIAL ORDER - 7
              Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 8 of 9



 1   Plaintiff is also concerned that as his only witness, he may have difficulty conducting direct and

 2   cross-examination. Defendant asserts that he will raise no objection to Plaintiff presenting his

 3   testimony at trial in a narrative rather than a question-and-answer format. Based on the

 4   foregoing, the Court denies Plaintiff’s request for the appointment of counsel.

 5           2.      Plaintiff wants to argue that the video was destroyed knowingly after several
                     employees watched the video and had knowledge of pending lawsuit.
 6
             The Court has previously denied at least five motions seeking sanctions and/or a default
 7
     judgment against Defendant for intentionally destroying the video. See, e.g., Dkt. 89.
 8
     Accordingly, Plaintiff’s request to further argue this point at trial or to request a negative
 9
     inference for the taping-over of the video is denied.
10
             3.      “I should be allowed to include argument that it is a violation of Fourth
11                   Amendment rights to have undue tightening of handcuffs.”

12           Plaintiff previously requested leave to amend his complaint to include a claim that the

13   tightening of handcuffs was a violation of his Fourth Amendment rights. Plaintiff was advised

14   that this case involves the claim that a jail officer used excessive force against plaintiff, a pretrial

15   detainee. For actions brought by pretrial detainees, excessive force claims arise under the

16   Fourteenth Amendment’s Due Process Clause. See Kingsley v. Hendrickson, 135 S. Ct. 2466,

17   2473 (2015) (A pretrial detainee must show force purposely or knowingly used against him was

18   objectively unreasonable under the Fourteenth Amendment).

19           Because Plaintiff’s complaint already alleges violation of his Fourteenth Amendment

20   rights, he may testify to the “undue tightening” of the handcuffs, but the Court will analyze the

21   claim and evidence submitted at trial under standards governing Plaintiff’s Fourteenth

22   Amendment excessive force claim, and his request to argue that he is entitled to relief under the

23   Fourth Amendment is denied.




     PRETRIAL ORDER - 8
              Case 2:18-cv-01536-BAT Document 113 Filed 07/16/20 Page 9 of 9



 1                                   IX. ACTION BY THE COURT

 2          (a)     This case is scheduled for a bench trial on August 3, 2020, at 9:30 a.m.

 3          (b)     Trial briefs shall be submitted to the Court on or before July 27, 2020.

 4          This Order shall control the subsequent course of the action unless modified by a

 5   subsequent order. This Order shall not be amended except by order of the court pursuant to

 6   agreement of the parties or to prevent manifest injustice.

 7          DATED this 16th day of July, 2020.

 8

 9
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     PRETRIAL ORDER - 9
